Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is being considered by the examiner.
Color Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 20210183098, hereinafter Huang, in view of Oyama US 20200307641, hereinafter Oyama.

Regarding claim 1, Huang discloses;
An apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least: receive sensor data from at least one image sensor, wherein the sensor data comprises two distinct images;
Paragraph 43 discloses “The system 1 comprises a plurality of imaging devices 2, for example digital cameras, which are oriented with their respective field of view 20 towards the scene 5. [0044] The images captured by the imaging devices 2 are received by a detection device 3, which is configured to determine one or more keypoints of one or more objects in the respective image. Step 201 as well.”
Identify pairs of image points between the two images, each pair of image points comprising a candidate correspondence point;
Paragraph 53 discloses “[0053] In step 202, the ODD is processed to generate candidate association data (abbreviated CAD), which associates pairs of objects between the views of the scene. Thus, step 202 identifies the correspondence between objects in pairs of views.” and “It may be noted that by the association of two objects in the CAD, the keypoints of the two objects are also inherently associated in pairs. For example, the association (O1,V1)-(O1,V2) implies that L1 of (O1,V1) corresponds to L1 of (O1,V2), L2 of (O1,V1) corresponds to L2 of (O1,V2), and so on.”
Calculate a three-dimensional position point of each candidate correspondence point;
Paragraph 53 discloses “In step 203, a plurality of estimated positions is computed in the scene coordinate system 30 for associated pairs of objects in the CAD. Each estimated position is thus a 3D position in the scene (“estimated 3D position”). Step 203 may involve processing each pair of objects in the CAD to calculate a respective 3D position for one or more associated keypoints. In one example, the 3D position is calculated by use of conventional triangulation, for example based on epipolar geometry.”
Cluster the three-dimensional position points to form clusters of three-dimensional position points;
Paragraph 56 discloses “In step 204, a clustering algorithm is operated on estimated 3D positions from step 203, including at least one estimated 3D position for each object, to determine one or more clusters of estimated 3D positions. The clustering algorithm is operated to determine the respective cluster as a subspace of locally increased density of estimated 3D positions. The clustering algorithm may be any type of density-based clustering, including but not limited to DBScan, OPTICS, mean-shift, etc.”
refine the clusters of three-dimensional position points based on an analysis of the three-dimensional position points of the clusters, wherein clusters of three-dimensional position points failing to satisfy predetermined criteria are discarded to leave remaining clusters of three-dimensional position points;
Paragraph 54 discloses “Step 203 may also involve a spatial filtering which comprises comparing the 3D positions to the spatial limits of the scene 5 and removing any 3D position that falls outside the spatial limits. Further, the pairs of objects or keypoints that yield such a 3D position may be removed from the CAD. In the example of FIG. 2C, the points AO represents some of the 3D positions that are computed by step 203.”
assign a unique identifier to each remaining cluster of three-dimensional position points to form identified clusters of three-dimensional position points, wherein the identified clusters of three-dimensional position points comprise correspondences between the images;
Paragraph 77 discloses “As shown in FIG. 2I, the cluster C12 may eventually be processed by steps 321-328, which may result in the POA represented by a table in FIG. 2I: (O2,V1)-(O1,V2)-(O2,V3).”
Huang fails to teach;
and provide for building or updating a map in a map database based on the correspondences.
However, Oyama teaches;
and provide for building or updating a map in a map database based on the correspondences.
Paragraph 26 discloses “Further, the map information processing device 30 performs maintenance management of the map database DB, verifies nodes, links, and data points of the map database DB to keep them in an up-to-date state at all time, and creates and adds new data for areas where no data exists on the database, thereby configuring a more detailed database. Update of data and addition of new data in the map database DB are performed by collating the position data measured by the positioning device 20 with the data stored in the map database DB.” 
Additionally, Fig. 1 shows external environment recognition device 10 in communication with the map information processing device 30 through element 150. 
Concerning element 10, Paragraph 18 discloses “In the external environment recognition device 10, for instance, when a stereo camera configured by two cameras that capture images of the same object from different viewpoints is mounted as the camera unit 11 in the own vehicle, a pair of right and left images captured by the stereo camera are subjected to stereo processing to recognize the external environment three-dimensionally.” Paragraph 19 discloses “The pair of right and left images captured by the camera unit 11 as the stereo camera is subjected to matching processing to determine a pixel shift amount (parallax) at corresponding positions between the right and left images, and the pixel shift amount is converted into luminance data or the like to generate a distance image. Points on the distance image are coordinate-transformed to points in a real space with the own vehicle centered therein according to the principle of triangulation, and a lane line (lane) of a road on which the own vehicle travels, obstacles, vehicles traveling ahead of the own vehicle, etc., are three-dimensionally recognized.”
The citations above display Oyama using a plurality of pictures in order to three-dimensionally map a field of view of the cameras with points in space and updates a map database based on information gathered from the apparatus. 
Therefore, it would have been prima facie obvious to one ordinarily skilled in the art to modify Huang with the teachings of Oyama in order to provide an apparatus that can provide for building or updating a map in a map database based on the correspondences in order to “configure a more detailed [map] database”
Regarding claim 2, Huang and Oyama disclose the apparatus of claim 1 as argued above and Huang discloses;
wherein causing the apparatus to assign the unique identifier to each remaining cluster of three-dimensional position points to form identified clusters of three-dimensional position points comprises causing the apparatus to assign the unique identifier to each remaining cluster of three-dimensional position points having more than a predefined number of three-dimensional position points in the cluster of three-dimensional position points.
Paragraph 63 discloses “Step 308 may also comprise removing all clusters for which the included number of estimated 3D positions falls below a threshold, for example 2 or 3. and [0064] Step 310 corresponds to step 205 and involves populating the FAD with associations, if any, of one or more objects between the available views. Each association identifies a correspondence of an object between two or more of the available views. Like in step 205, the associations are determined by evaluation of the estimated 3D positions in the respective cluster.”

Regarding claim 3, Huang and Oyama disclose the apparatus of claim 1 as argued above and Huang discloses;
wherein causing the apparatus to cluster the three- dimensional position points comprises causing the apparatus to cluster the three- dimensional position points using a clustering method with a distance parameter.
Paragraph 56 discloses “In step 204, a clustering algorithm is operated on estimated 3D positions from step 203, including at least one estimated 3D position for each object, to determine one or more clusters of estimated 3D positions. The clustering algorithm is operated to determine the respective cluster as a subspace of locally increased density of estimated 3D positions. The clustering algorithm may be any type of density-based clustering, including but not limited to DBScan, OPTICS, mean-shift, etc.”

Regarding claim 4, Huang and Oyama disclose the apparatus of claim 3 as argued above and Huang discloses;
wherein the clustering method comprises at least one of a mean shift or density-based spatial clustering of applications with noise (DBSCAN).
As cited for claim 3, Paragraph 56 discloses “In step 204, a clustering algorithm is operated on estimated 3D positions from step 203, including at least one estimated 3D position for each object, to determine one or more clusters of estimated 3D positions. The clustering algorithm is operated to determine the respective cluster as a subspace of locally increased density of estimated 3D positions. The clustering algorithm may be any type of density-based clustering, including but not limited to DBScan, OPTICS, mean-shift, etc.”
Regarding claim 5, Huang and Oyama disclose the apparatus of claim 1 as argued above and Huang discloses;
wherein the three-dimensional position of the candidate correspondence point is calculated using a triangulation method.
Paragraph 54 discloses “In step 203, a plurality of estimated positions is computed in the scene coordinate system 30 for associated pairs of objects in the CAD. Each estimated position is thus a 3D position in the scene (“estimated 3D position”). Step 203 may involve processing each pair of objects in the CAD to calculate a respective 3D position for one or more associated keypoints. In one example, the 3D position is calculated by use of conventional triangulation, for example based on epipolar geometry.”

Regarding claim 6, Haung and Oyama disclose the apparatus of claim 5 as argued above and Huang discloses;
wherein, for each image point of a pair of image points, a ray is defined between a respective at least one image sensor and a respective image point of the pair of image points captured by the respective at least one image sensor, wherein the triangulation method comprises identifying a midpoint of a shortest segment between the rays corresponding to the pair of image points.
Paragraph 58 discloses “The position calculation function may comprise any conventional triangulation or reconstruction algorithm, including but not limited to mid-point method, direct linear transformation, use of essential and/or fundamental matrix, etc.”

Regarding claim 7, Haung and Oyama disclose the apparatus of claim 1 as argued above and Huang discloses;
wherein the sensor data from the at least one image sensor comprises a location of the at least one image sensor when the sensor data was captured.  
Paragraph 43 discloses “The imaging devices 2 may be fixed or moveable, and their relative positions and orientations are known for each image taken.”
Additionally, paragraph 48 discloses “Since the relative location and orientation of the imaging devices 2 are known, a respective 3D position 10A-10C in the scene coordinate system 30 may be computed based on the detected positions of the objects O1-O3 in the local coordinate system 32 of the respective view V1-V3, for example by conventional triangulation and based on the known relative positions and orientations of the imaging devices 2 (and thus between the views V1-V3). For example, epipolar geometry may be used.”

Regarding claim 9, Haung and Oyama disclose the apparatus of claim 1 as argued above and Huang discloses;
wherein the predetermined criteria comprises a threshold number of image points, wherein clusters of three-dimensional position points having fewer than the threshold number of image points are discarded.
Paragraph 63 discloses “Step 308 may also comprise removing all clusters for which the included number of estimated 3D positions falls below a threshold, for example 2 or 3.”

Regarding claim 10, Huang discloses;
A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: receive sensor data from at least one image sensor, wherein the sensor data comprises two distinct images;
Paragraph 43 teaches “The system 1 comprises a plurality of imaging devices 2, for example digital cameras, which are oriented with their respective field of view 20 towards the scene 5. [0044] The images captured by the imaging devices 2 are received by a detection device 3, which is configured to determine one or more keypoints of one or more objects in the respective image. Step 201 as well.”
identify pairs of image points between the two images, each pair of image points comprising a candidate correspondence point;
Paragraph 53 discloses “[0053] In step 202, the ODD is processed to generate candidate association data (abbreviated CAD), which associates pairs of objects between the views of the scene. Thus, step 202 identifies the correspondence between objects in pairs of views.” and “It may be noted that by the association of two objects in the CAD, the keypoints of the two objects are also inherently associated in pairs. For example, the association (O1,V1)-(O1,V2) implies that L1 of (O1,V1) corresponds to L1 of (O1,V2), L2 of (O1,V1) corresponds to L2 of (O1,V2), and so on.”
calculate a three-dimensional position point of each candidate correspondence point; cluster the three-dimensional position points to form clusters of three-dimensional position points;
Paragraph 54 discloses “In step 203, a plurality of estimated positions is computed in the scene coordinate system 30 for associated pairs of objects in the CAD. Each estimated position is thus a 3D position in the scene (“estimated 3D position”). Step 203 may involve processing each pair of objects in the CAD to calculate a respective 3D position for one or more associated keypoints. In one example, the 3D position is calculated by use of conventional triangulation, for example based on epipolar geometry.”
refine the clusters of three-dimensional position points based on an analysis of the three-dimensional position points of the clusters of three-dimensional position points, wherein clusters of three-dimensional position points failing to satisfy predetermined criteria are discarded to leave remaining clusters of three-dimensional position points;
Paragraph 56 discloses “In step 204, a clustering algorithm is operated on estimated 3D positions from step 203, including at least one estimated 3D position for each object, to determine one or more clusters of estimated 3D positions. The clustering algorithm is operated to determine the respective cluster as a subspace of locally increased density of estimated 3D positions. The clustering algorithm may be any type of density-based clustering, including but not limited to DBScan, OPTICS, mean-shift, etc.”
assign a unique identifier to each remaining cluster of three-dimensional position points to form identified clusters, wherein the identified clusters of three-dimensional position points comprise correspondences between images;
Paragraph 77 discloses “As shown in FIG. 2I, the cluster C12 may eventually be processed by steps 321-328, which may result in the POA represented by a table in FIG. 2I: (O2,V1)-(O1,V2)-(O2,V3).”
Huang fails to teach;
and provide for building or updating a map in a map database based on the correspondences.
However, Oyama teaches;
and provide for building or updating a map in a map database based on the correspondences.
Paragraph 26 discloses “Further, the map information processing device 30 performs maintenance management of the map database DB, verifies nodes, links, and data points of the map database DB to keep them in an up-to-date state at all time, and creates and adds new data for areas where no data exists on the database, thereby configuring a more detailed database. Update of data and addition of new data in the map database DB are performed by collating the position data measured by the positioning device 20 with the data stored in the map database DB.” 
Additionally, Fig. 1 shows external environment recognition device 10 in communication with the map information processing device 30 through element 150. 
Concerning element 10, Paragraph 18 discloses “In the external environment recognition device 10, for instance, when a stereo camera configured by two cameras that capture images of the same object from different viewpoints is mounted as the camera unit 11 in the own vehicle, a pair of right and left images captured by the stereo camera are subjected to stereo processing to recognize the external environment three-dimensionally.” Paragraph 19 discloses “The pair of right and left images captured by the camera unit 11 as the stereo camera is subjected to matching processing to determine a pixel shift amount (parallax) at corresponding positions between the right and left images, and the pixel shift amount is converted into luminance data or the like to generate a distance image. Points on the distance image are coordinate-transformed to points in a real space with the own vehicle centered therein according to the principle of triangulation, and a lane line (lane) of a road on which the own vehicle travels, obstacles, vehicles traveling ahead of the own vehicle, etc., are three-dimensionally recognized.”
The citations above display Oyama using a plurality of pictures in order to three-dimensionally map a field of view of the cameras with points in space and updates a map database based on information gathered from the apparatus. 
Therefore, similar to claim 1, it would have been prima facie obvious to one ordinarily skilled in the art to modify Huang with the teachings of Oyama in order to provide an apparatus that can provide for building or updating a map in a map database based on the correspondences in order to “configure a more detailed [map] database”
Regarding claim 11, Haung and Oyama disclose the computer program of claim 10 as argued above and Huang discloses;
wherein the program code instructions to assign the unique identifier to each remaining cluster of three-dimensional position points to form identified clusters of three-dimensional position points comprise program code instructions to assign the unique identifier to each remaining cluster of three-dimensional position points having more than a predefined number of three- dimensional position points in the cluster of three-dimensional position points.
Paragraph 63 discloses “Step 308 may also comprise removing all clusters for which the included number of estimated 3D positions falls below a threshold, for example 2 or 3. and [0064] Step 310 corresponds to step 205 and involves populating the FAD with associations, if any, of one or more objects between the available views. Each association identifies a correspondence of an object between two or more of the available views. Like in step 205, the associations are determined by evaluation of the estimated 3D positions in the respective cluster.”

Regarding claim 12, Haung and Oyama disclose the computer program of claim 10 as argued above and Huang discloses;
wherein the program code instructions to cluster the three-dimensional position points comprise program code instructions to cluster the three-dimensional position points using a clustering method with a distance parameter.
Paragraph 56 discloses “In step 204, a clustering algorithm is operated on estimated 3D positions from step 203, including at least one estimated 3D position for each object, to determine one or more clusters of estimated 3D positions. The clustering algorithm is operated to determine the respective cluster as a subspace of locally increased density of estimated 3D positions. The clustering algorithm may be any type of density-based clustering, including but not limited to DBScan, OPTICS, mean-shift, etc.”

Regarding claim 13, Haung and Oyama disclose the program claim of claim 12 as argued above and Huang discloses;
wherein the clustering method comprises at least one of a mean shift or density-based spatial clustering of applications with noise (DBSCAN).
As cited for claim 12, paragraph 56 discloses “In step 204, a clustering algorithm is operated on estimated 3D positions from step 203, including at least one estimated 3D position for each object, to determine one or more clusters of estimated 3D positions. The clustering algorithm is operated to determine the respective cluster as a subspace of locally increased density of estimated 3D positions. The clustering algorithm may be any type of density-based clustering, including but not limited to DBScan, OPTICS, mean-shift, etc.”

Regarding claim 14, Haung and Oyama disclose the computer program of claim 10 as argued above and Huang discloses;
wherein the three-dimensional position of the candidate correspondence point is calculated using a triangulation method.
Paragraph 54 discloses “In step 203, a plurality of estimated positions is computed in the scene coordinate system 30 for associated pairs of objects in the CAD. Each estimated position is thus a 3D position in the scene (“estimated 3D position”). Step 203 may involve processing each pair of objects in the CAD to calculate a respective 3D position for one or more associated keypoints. In one example, the 3D position is calculated by use of conventional triangulation, for example based on epipolar geometry.”

Regarding claim 15, Haung and Oyama disclose the computer program of claim 14 as argued above and Huang discloses;
wherein, for each image point of a pair of image points, a ray is defined between a respective at least one image sensor and a respective image point of the pair of image points captured by the respective at least one image sensor, wherein the triangulation method comprises identifying a midpoint of a shortest segment between the rays corresponding to the pair of image points.
Paragraph 58 discloses “The position calculation function may comprise any conventional triangulation or reconstruction algorithm, including but not limited to mid-point method, direct linear transformation, use of essential and/or fundamental matrix, etc.”

Regarding claim 16, Haung and Oyama disclose the computer program of claim 10 as argued above and Huang discloses;
wherein the sensor data from the at least one image sensor comprises a location of the at least one image sensor when the sensor data was captured.
Paragraph 43 discloses “The imaging devices 2 may be fixed or moveable, and their relative positions and orientations are known for each image taken.”
Additionally, paragraph 48 discloses “Since the relative location and orientation of the imaging devices 2 are known, a respective 3D position 10A-10C in the scene coordinate system 30 may be computed based on the detected positions of the objects O1-O3 in the local coordinate system 32 of the respective view V1-V3, for example by conventional triangulation and based on the known relative positions and orientations of the imaging devices 2 (and thus between the views V1-V3). For example, epipolar geometry may be used.”

Regarding claim 18, Haung and Oyama disclose the computer program of claim 10 as argued above and Huang discloses;
wherein the predetermined criteria comprises a threshold number of image points, wherein clusters of three-dimensional position points having fewer than the threshold number of image points are discarded.
Paragraph 63 discloses “Step 308 may also comprise removing all clusters for which the included number of estimated 3D positions falls below a threshold, for example 2 or 3.”

Regarding claim 19, Huang discloses;
A method comprising: receiving sensor data from at least one image sensor, wherein the sensor data comprises two distinct images; identifying pairs of image points between the two images, each pair of image points comprising a candidate correspondence point;
Paragraph 43 discloses “The system 1 comprises a plurality of imaging devices 2, for example digital cameras, which are oriented with their respective field of view 20 towards the scene 5. [0044] The images captured by the imaging devices 2 are received by a detection device 3, which is configured to determine one or more keypoints of one or more objects in the respective image. Step 201 as well.”
calculating a three-dimensional position point of each candidate correspondence point;
Paragraph 54 discloses “In step 203, a plurality of estimated positions is computed in the scene coordinate system 30 for associated pairs of objects in the CAD. Each estimated position is thus a 3D position in the scene (“estimated 3D position”). Step 203 may involve processing each pair of objects in the CAD to calculate a respective 3D position for one or more associated keypoints. In one example, the 3D position is calculated by use of conventional triangulation, for example based on epipolar geometry.”
clustering the three-dimensional position points to form clusters of three- dimensional position points;
Paragraph 56 discloses “In step 204, a clustering algorithm is operated on estimated 3D positions from step 203, including at least one estimated 3D position for each object, to determine one or more clusters of estimated 3D positions. The clustering algorithm is operated to determine the respective cluster as a subspace of locally increased density of estimated 3D positions. The clustering algorithm may be any type of density-based clustering, including but not limited to DBScan, OPTICS, mean-shift, etc.”
refining the clusters of three-dimensional position points based on an analysis of the three-dimensional position points of the clusters of three-dimensional position points, wherein clusters of three-dimensional position points failing to satisfy predetermined criteria are discarded to leave remaining clusters of three-dimensional position points;
Paragraph 54 discloses “Step 203 may also involve a spatial filtering which comprises comparing the 3D positions to the spatial limits of the scene 5 and removing any 3D position that falls outside the spatial limits. Further, the pairs of objects or keypoints that yield such a 3D position may be removed from the CAD. In the example of FIG. 2C, the points AO represents some of the 3D positions that are computed by step 203.”
Paragraph 63 discloses “Step 308 may also comprise removing all clusters for which the included number of estimated 3D positions falls below a threshold, for example 2 or 3.”
assign a unique identifier to each remaining cluster of three-dimensional position points to form identified clusters, wherein the identified clusters of three-dimensional position points comprise correspondences between images;
Paragraph 77 discloses “As shown in FIG. 2I, the cluster C12 may eventually be processed by steps 321-328, which may result in the POA represented by a table in FIG. 2I: (O2,V1)-(O1,V2)-(O2,V3).”
Huang fails to teach;
and provide for building or updating a map in a map database based on the correspondences.
However, Oyama teaches;
and provide for building or updating a map in a map database based on the correspondences.
Paragraph 26 discloses “Further, the map information processing device 30 performs maintenance management of the map database DB, verifies nodes, links, and data points of the map database DB to keep them in an up-to-date state at all time, and creates and adds new data for areas where no data exists on the database, thereby configuring a more detailed database. Update of data and addition of new data in the map database DB are performed by collating the position data measured by the positioning device 20 with the data stored in the map database DB.” 
Additionally, Fig. 1 shows external environment recognition device 10 in communication with the map information processing device 30 through element 150. 
Concerning element 10, Paragraph 18 discloses “In the external environment recognition device 10, for instance, when a stereo camera configured by two cameras that capture images of the same object from different viewpoints is mounted as the camera unit 11 in the own vehicle, a pair of right and left images captured by the stereo camera are subjected to stereo processing to recognize the external environment three-dimensionally.” Paragraph 19 discloses “The pair of right and left images captured by the camera unit 11 as the stereo camera is subjected to matching processing to determine a pixel shift amount (parallax) at corresponding positions between the right and left images, and the pixel shift amount is converted into luminance data or the like to generate a distance image. Points on the distance image are coordinate-transformed to points in a real space with the own vehicle centered therein according to the principle of triangulation, and a lane line (lane) of a road on which the own vehicle travels, obstacles, vehicles traveling ahead of the own vehicle, etc., are three-dimensionally recognized.”
The citations above display Oyama using a plurality of pictures in order to three-dimensionally map a field of view of the cameras with points in space and updates a map database based on information gathered from the apparatus. 
Therefore, similar to claim 1 and 10, it would have been prima facie obvious to one ordinarily skilled in the art to modify Huang with the teachings of Oyama in order to provide an apparatus that can provide for building or updating a map in a map database based on the correspondences in order to “configure a more detailed [map] database”

Regarding claim 20, Haung and Oyama disclose the method of claim 19 as argued above and Huang discloses;
wherein assigning the unique identifier to each remaining cluster of three-dimensional position points to form identified clusters comprises assigning the unique identifier to each remaining cluster of three-dimensional position points having more than a predefined number of three-dimensional position points in the cluster of three-dimensional position points.
Paragraph 77 discloses “As shown in FIG. 2I, the cluster C12 may eventually be processed by steps 321-328, which may result in the POA represented by a table in FIG. 2I: (O2,V1)-(O1,V2)-(O2,V3).”
Paragraph 63 discloses “Step 308 may also comprise removing all clusters for which the included number of estimated 3D positions falls below a threshold, for example 2 or 3.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Oyama as applied to claim1 above, and further in view of Wolke et al. US 20220092345, hereinafter Wolke.

Regarding claim 8, Haung and Oyama disclose the apparatus of claim 1 as argued above and Wolke discloses;
wherein the program code instructions to refine the clusters of three-dimensional position points based on an analysis of the three-dimensional position points of the clusters of three-dimensional position points comprise program code instructions to: compute a standard deviation of triangulations associated with the clusters of three-dimensional position points, wherein clusters of three-dimensional position points failing to satisfy the predetermined criteria comprise clusters of three-dimensional position points having a standard deviation above a predetermined value.
Paragraph 83 discloses “After segment matching at block 314, the computing device 110 at block 316 performs segments filtering to remove false-positive segments. False-positive segments are segments classified as displaced and are removed using M3C2 distance filtering and segments point density. For example, M3C2 signed distances values of the points in the segment are determined and the points whose distance value is less than ±150 μm are split, resulting in a first set and points whose distance value is greater than ±150 μm resulting in a second set. On these new sets (the first set and the second set), the median of the second set's point's M3C2 distance values is calculated. The ratio of the number of points in the first set and the second set is also calculated. Based on these calculations, the segments are then categorized. As an example, if the ratio is less than 2 and the median value is greater than 250 μm, then the segments are categorized as true positives. In some examples, sparse false-positive segments are removed if the point density of the segment is less than a threshold limit. The final result after applying the segments filter is shown as point cloud 10 in FIG. 10 where displaced points are shown as the points 1001 and non-displaced (“good”) points are shown as the points 1002. In some examples, other values besides the median value can be used, such as a mean value, a standard deviation, a median of an absolute distance, etc.”
Paragraph 93 discloses “[0093] In an embodiment where the triangulation scanner 1200a of FIG. 12A is a single-shot scanner that determines 3D coordinates based on a single projection of a projection pattern and a single image captured by each of the two cameras, then a correspondence between the projector point 1253, the image point 1220, and the image point 1235 may be obtained by matching a coded pattern projected by the projector 1250 and received by the two cameras 1210, 1230.”
The abstract discloses “Examples described herein provide a method that includes performing cluster matching with one or more cluster sizes for each of a plurality of points of a measurement point cloud.”
The citations above display Wolke disclosing a threshold for a median parameter and explicitly states that a standard deviation can be used in its place. The second and third citations display relevancy to the current application in that it uses a plurality of images to triangulate points from a two-dimensional space into a three-dimensional representation.
Therefore, it would have been prima facie obvious to one ordinarily skilled in the art to modify Huang with the teachings of Oyama and Wolke in order to provide an apparatus that can “configure a more detailed [map] database.”

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Oyama as applied to claim10 above, and further in view of Wolke.

Regarding claim 17, Haung and Oyama disclose the computer program of claim 10 as argued above and Huang discloses;
wherein the program code instructions to refine the clusters of three-dimensional position points based on an analysis of the three-dimensional position points of the clusters of three-dimensional position points comprise program code instructions to: compute a standard deviation of triangulations associated with the clusters of three-dimensional position points, wherein clusters of three-dimensional position points failing to satisfy the predetermined criteria comprise clusters of three-dimensional position points having a standard deviation above a predetermined value.
Paragraph 83 discloses “After segment matching at block 314, the computing device 110 at block 316 performs segments filtering to remove false-positive segments. False-positive segments are segments classified as displaced and are removed using M3C2 distance filtering and segments point density. For example, M3C2 signed distances values of the points in the segment are determined and the points whose distance value is less than ±150 μm are split, resulting in a first set and points whose distance value is greater than ±150 μm resulting in a second set. On these new sets (the first set and the second set), the median of the second set's point's M3C2 distance values is calculated. The ratio of the number of points in the first set and the second set is also calculated. Based on these calculations, the segments are then categorized. As an example, if the ratio is less than 2 and the median value is greater than 250 μm, then the segments are categorized as true positives. In some examples, sparse false-positive segments are removed if the point density of the segment is less than a threshold limit. The final result after applying the segments filter is shown as point cloud 10 in FIG. 10 where displaced points are shown as the points 1001 and non-displaced (“good”) points are shown as the points 1002. In some examples, other values besides the median value can be used, such as a mean value, a standard deviation, a median of an absolute distance, etc.”
Paragraph 93 discloses “[0093] In an embodiment where the triangulation scanner 1200a of FIG. 12A is a single-shot scanner that determines 3D coordinates based on a single projection of a projection pattern and a single image captured by each of the two cameras, then a correspondence between the projector point 1253, the image point 1220, and the image point 1235 may be obtained by matching a coded pattern projected by the projector 1250 and received by the two cameras 1210, 1230.”
The abstract discloses “Examples described herein provide a method that includes performing cluster matching with one or more cluster sizes for each of a plurality of points of a measurement point cloud.”
The citations above display Wolke disclosing a threshold for a median parameter and explicitly states that a standard deviation can be used in its place. The second and third citations display relevancy to the current application in that it uses a plurality of images to triangulate points from a two-dimensional space into a three-dimensional representation.
Therefore, it would have been prima facie obvious to one ordinarily skilled in the art to modify Huang with the teachings of Oyama and Wolke in order to provide an apparatus that can “configure a more detailed [map] database.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAAH ISMAEEL ALARCON whose telephone number is (571)272-3364. The examiner can normally be reached Monday-Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABDULLAAH ISMAEEL. ALARCON
Examiner
Art Unit 4187



/CHRISTIAN CHACE/       Supervisory Patent Examiner, Art Unit 3665